DETAILED ACTION
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner’s Notes
The examiner had incorrectly placed the rejected claims 1-9, 14-17, 19-21, 24-27 and 29-30 under allowed claims in box 6 of the PTOL-326 form of the Office Action mailed on 01/20/2022. This is a supplemental communication to correct the PTOL-326 form.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed toward a tangible computer-readable medium, which according to the broadest reasonable interpretation, is defined as being a carrier or the like.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice link: http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 or Subject Matter Eligibility of Computer Readable Media (26Jan2010) 1351 OG 212 23FEB2010.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 29 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 14, 16-17, 19, 21, 24, 26-27 and 29-30 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by John Wilson et al. (US2020/0220585, John Wilson hereinafter).
As to claim 1: John Wilson discloses a method of wireless communication of a wireless device at a user equipment (UE), comprising: 
transmitting a first signal in uplink (UL) resources to a first base station (see at least paragraphs [0071], [0074] and Fig. 7, at block 704, transmitting at least one sounding reference signal (SRS) (interpreted as a first signal) to the base station.); 
receiving a second signal in downlink (DL) resources concurrently with the transmission of the first signal to the first base station, the received second signal including interference associated with the transmitted first signal (see at least paragraph [0074] and Fig. 7, at block 702, with the UE receiving at least one CSI-RS (interpreted as a second signal) from a base station, the CSI-RS is received simultaneously with the transmission of the at least one SRS where self-interference caused by SRS transmission.); 
determining a level of the interference received in the second signal that is associated with the transmitted first signal (see at least paragraph [0071], a UE may measure CQI in the presence of self-interference caused by SRS transmission.); and 
see at least paragraphs [0074], [0091] and Fig. 7, at block 706, the UE transmits, to the base station, at least one channel state feedback message comprising channel state information (including CQI) based on the at least one CSI-RS.). 
As to claim 3: John Wilson discloses the method of claim 1. John Wilson further discloses wherein the second signal is received from the first base station (see at least paragraph [0074] and Fig. 7, at block 702, with the UE receiving at least one CSI-RS (interpreted as a second signal) from a base station, the CSI-RS is received simultaneously with the transmission of the at least one SRS where self-interference caused by SRS transmission.). 
As to claim 4: John Wilson discloses the method of claim 1. John Wilson further discloses wherein the second signal is received from a second base station different from the first base station (see at least paragraph [0004], a wireless multiple-access communication system may include a number of base stations (BSs).). 
As to claim 5: John Wilson discloses the method of claim 1. John Wilson further discloses wherein the transmitted first signal comprises sounding reference signals (SRS), and the received second signal comprises interference associated with the transmitted SRS (see at least paragraphs [0071], [0074] and Fig. 7, at block 704, transmitting at least one sounding reference signal (SRS) (interpreted as a first signal) to the base station.). 
As to claim 6: John Wilson discloses the method of claim 1. John Wilson further discloses wherein the received second signal comprises channel state information (CSI) reference signals (RS) (CSI-RS) with interference associated with the transmitted first signal (see at least paragraph [0074] and Fig. 7, at block 702, with the UE receiving at least one CSI-RS (interpreted as a second signal) from a base station, the CSI-RS is received simultaneously with the transmission of the at least one SRS where self-interference caused by SRS transmission.). 
As to claim 9: John Wilson discloses the method of claim 1. John Wilson further discloses further comprising: receiving a third signal in second DL resources concurrently with the transmission of the first signal to the first base station, the received third signal including second interference associated with the transmitted first signal, the UL resources being between the DL resources and the second DL resources (see at least paragraph [0074] and Fig. 7, at block 702, with the UE receiving at least one CSI-RS (interpreted as a second signal) from a base station, the CSI-RS is received simultaneously with the transmission of the at least one SRS where self-interference caused by SRS transmission.); determining a second level of the second interference received in the third signal that is associated with the transmitted first signal (see at least paragraph [0071], a UE may measure CQI in the presence of self-interference caused by SRS transmission.); and transmitting second information associated with the determined second level of the second interference to the first base station (see at least paragraph [0074] and Fig. 7, at block 706, the UE transmits, to the base station, at least one channel state feedback message comprising channel state information based on the at least one CSI-RS.). 
As to claim 14: John Wilson discloses the method of claim 1. John Wilson further discloses wherein the information is transmitted in a report in at least one of a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (see at least paragraph [0057], PUSCH). 
As to claim 16: John Wilson discloses the method of claim 1. John Wilson further discloses wherein the UL resources are time division multiplexed (TDMed) with other UL resources associated with other UEs (see at least paragraph [0003], TDMA). 
As to claim 17: John Wilson discloses the method of claim 1. John Wilson further discloses wherein the UL resources are frequency division multiplexed (FDMed) with other UL resources associated with other UEs, wherein a guard band between the UL resources and the other UL resources has a size greater than a threshold size (see at least paragraph [0003], FDMA). 
As to claim 19: John Wilson discloses an apparatus for wireless communication, the apparatus being a wireless device at a user equipment (UE), comprising: 
a memory (see at least paragraph [0010], memory); and 
at least one processor (see at least paragraph [0010], processor) coupled to the memory and configured to: transmit a first signal in uplink (UL) resources to a first base station (see at least paragraphs [0071], [0074] and Fig. 7, at block 704, transmitting at least one sounding reference signal (SRS) (interpreted as a first signal) to the base station.); 
see at least paragraph [0074] and Fig. 7, at block 702, with the UE receiving at least one CSI-RS (interpreted as a second signal) from a base station, the CSI-RS is received simultaneously with the transmission of the at least one SRS where self-interference caused by SRS transmission.); 
determine a level of the interference received in the second signal that is associated with the transmitted first signal (see at least paragraph [0071], a UE may measure CQI in the presence of self-interference caused by SRS transmission.); and 
transmit information associated with the level of the interference to the first base station (see at least paragraphs [0074], [0091] and Fig. 7, at block 706, the UE transmits, to the base station, at least one channel state feedback message comprising channel state information (including CQI) based on the at least one CSI-RS.). 
As to claim 21: John Wilson discloses the apparatus of claim 19. John Wilson further discloses wherein the at least one processor is further configured to: receive a third signal in second DL resources concurrently with the transmission of the first signal to the first base station, the received third signal including second interference associated with the transmitted first signal, the UL resources being between the DL resources and the second DL resources (see at least paragraph [0074] and Fig. 7, at block 702, with the UE receiving at least one CSI-RS (interpreted as a second signal) from a base station, the CSI-RS is received simultaneously with the transmission of the at least one SRS where self-interference caused by SRS transmission.); determine a second level of the second interference received in the third signal that is associated with the transmitted first signal (see at least paragraph [0071], a UE may measure CQI in the presence of self-interference caused by SRS transmission.); and transmit second information associated with the determined second level of the second interference to the first base station (see at least paragraphs [0074], [0091] and Fig. 7, at block 706, the UE transmits, to the base station, at least one channel state feedback message comprising channel state information (including CQI) based on the at least one CSI-RS.). 
As to claim 24: John Wilson discloses the apparatus of claim 19. John Wilson further discloses wherein the information is transmitted in a report in at least one of a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (see at least paragraph [0057], PUSCH). 
As to claim 26: John Wilson discloses the apparatus of claim 19. John Wilson further discloses wherein the UL resources are time division multiplexed (TDMed) with other UL resources associated with other UEs (see at least paragraph [0003], TDMA). 
As to claim 27: John Wilson discloses the apparatus of claim 19. John Wilson further discloses wherein the UL resources are frequency division multiplexed (FDMed) with other UL resources associated with other UEs, wherein a guard band between the UL resources and the other UL resources has a size greater than a threshold size (see at least paragraph [0003], FDMA). 
As to claim 29: John Wilson discloses an apparatus for wireless communication, the apparatus being a wireless device at a user equipment (UE), comprising: means for transmitting a first signal in uplink (UL) resources to a first base station (see at least paragraphs [0071], [0074] and Fig. 7, at block 704, transmitting at least one sounding reference signal (SRS) (interpreted as a first signal) to the base station.); 
means for receiving a second signal in downlink (DL) resources concurrently with the transmission of the first signal to the first base station, the received second signal including interference associated with the transmitted first signal (see at least paragraph [0074] and Fig. 7, at block 702, with the UE receiving at least one CSI-RS (interpreted as a second signal) from a base station, the CSI-RS is received simultaneously with the transmission of the at least one SRS where self-interference caused by SRS transmission.); 
means for determining a level of the interference received in the second signal that is associated with the transmitted first signal (see at least paragraph [0071], a UE may measure CQI in the presence of self-interference caused by SRS transmission.); and 
means for transmitting information associated with the level of the interference to the first base station (see at least paragraphs [0074], [0091] and Fig. 7, at block 706, the UE transmits, to the base station, at least one channel state feedback message comprising channel state information (including CQI) based on the at least one CSI-RS.). 
As to claim 30: John Wilson discloses a computer-readable medium storing computer executable code, the code when executed by a processor of a wireless device at a user equipment (UE) causes the processor to: transmit a first signal in uplink (UL) resources to a first base station (see at least paragraphs [0071], [0074] and Fig. 7, at block 704, transmitting at least one sounding reference signal (SRS) (interpreted as a first signal) to the base station.); 
receive a second signal in downlink (DL) resources concurrently with the transmission of the first signal to the first base station, the received second signal including interference associated with the transmitted first signal (see at least paragraph [0074] and Fig. 7, at block 702, with the UE receiving at least one CSI-RS (interpreted as a second signal) from a base station, the CSI-RS is received simultaneously with the transmission of the at least one SRS where self-interference caused by SRS transmission.); 
determine a level of the interference received in the second signal that is associated with the transmitted first signal (see at least paragraph [0071], a UE may measure CQI in the presence of self-interference caused by SRS transmission.); and 
transmit information associated with the level of the interference to the first base station (see at least paragraphs [0074], [0091] and Fig. 7, at block 706, the UE transmits, to the base station, at least one channel state feedback message comprising channel state information (including CQI) based on the at least one CSI-RS.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US2020/0220585, John Wilson hereinafter) in view of Kwun et al. (US2008/0019309, Kwun hereinafter).
As to claim 2: John Wilson discloses the method of claim 1. John Wilson does not explicitly disclose wherein the transmitted information indicates a size of a guard band within the DL resources and immediately adjacent to the UL resources, and the method further comprises communicating with the first base station through the UL resources and the DL resources excluding the guard band.
However Kwun discloses wherein the transmitted information indicates a size of a guard band within the DL resources and immediately adjacent to the UL resources, and the method further comprises communicating with the first base station through the UL resources and the DL resources excluding the guard band (see at least paragraph [0086], the MS confirms the size of the guard band set by the BS in step 1107. Next, the MS receives the signal from the BS in the band excluding the guard band in step 1109.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting signal excluding the guard 

As to claim 20: John Wilson discloses the apparatus of claim 19. John Wilson does not explicitly disclose wherein the transmitted information indicates a size of a guard band within the DL resources immediately adjacent to the UL resources, and the at least one processor further configured to communicate with the first base station through the UL resources and the DL resources excluding the guard band.
However Kwun discloses wherein the transmitted information indicates a size of a guard band within the DL resources immediately adjacent to the UL resources, and the at least one processor further configured to communicate with the first base station through the UL resources and the DL resources excluding the guard band (see at least paragraph [0086], the MS confirms the size of the guard band set by the BS in step 1107. Next, the MS receives the signal from the BS in the band excluding the guard band in step 1109.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting signal excluding the guard band, as taught by Kwun, into the invention of John Wilson in order to minimize interference (see Kwun, paragraphs [0066]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US2020/0220585, John Wilson hereinafter) in view of Kim et al. (US2018/0287739, Kim hereinafter, cited on IDS dated 05/28/2021).
As to claim 7: John Wilson discloses the method of claim 1. John Wilson does not explicitly disclose wherein the UL resources and the DL resources are adjacent to each other. 
However Kim discloses wherein the UL resources and the DL resources are adjacent to each other (see at least Figs. 19 and 20.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Kim, into the invention of John Wilson in order to cancel interference (see Kim, paragraphs [0109]).
As to claim 8: John Wilson discloses the method of claim 1. John Wilson does not explicitly disclose wherein the UL resources and DL resources are separated by a guard band. 
However Kim discloses wherein the UL resources and DL resources are separated by a guard band (see at least paragraphs [0207], [0211] and Figs. 19-20, a guard band between the transmission directions of sub-bands.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Kim, into the invention of John Wilson in order to cancel interference (see Kim, paragraphs [0109]).

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US2020/0220585, John Wilson hereinafter) in view of Zhou et al. (US2021/0007116, Zhou hereinafter).
As to claim 15: John Wilson discloses the method of claim 1. John Wilson does not explicitly disclose wherein the level of the interference is determined upon at least one of receipt of a request from the first base station, a determination that a reference signal (RS) received power (RSRP) of received RS is less than a threshold, or an expiration of a timer. 
However Zhou discloses wherein the level of the interference is determined upon at least one of receipt of a request from the first base station, a determination that a reference signal (RS) received power (RSRP) of received RS is less than a threshold, or an expiration of a timer (see at least paragraph [0052], current CC quality (e.g., signal to noise plus interference ratio (SINR) or reference signal receive power (RSRP)) is below a threshold, which can be configured by the BS.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Zhou, into the invention of John Wilson in order to improve spectral efficiency (see Zhou, paragraphs [0005]).
As to claim 25: John Wilson discloses the apparatus of claim 19. John Wilson does not explicitly disclose wherein the level of the interference is determined upon at least one of a receipt of a request from the first base station, a determination that a reference signal (RS) received power (RSRP) of received RS is less than a threshold, or an expiration of a timer. 
see at least paragraph [0052], current CC quality (e.g., signal to noise plus interference ratio (SINR) or reference signal receive power (RSRP)) is below a threshold, which can be configured by the BS.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Zhou, into the invention of John Wilson in order to improve spectral efficiency (see Zhou, paragraphs [0005]).
Allowable Subject Matter
Claims 10-13, 18, 22-23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 11212056) discloses Data transmission method and apparatus.
KIM et al. (US 20200389805) discloses Method for Reporting Measurement Data, And Terminal Therefor.
Yoo et al. (US 20180302201) discloses SRS Transmission with Implied RTS/CTS.
PAJUKOSKI et al. (US 20150327244) discloses Method and Apparatus for Transmitting a Reference Signal in a Communication System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464